       Case 1:20-cr-00379-MKV Document 95 Filed 09/16/21 Page 1 of 1
                                              USDC SDNY
                                              DOCUMENT
                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                  DOC #:
SOUTHERN DISTRICT OF NEW YORK                 DATE FILED: 9/16/2021

 UNITED STATES OF AMERICA,

                           Plaintiff,
                                                                 1:20-cr-379-MKV
                    -against-
                                                                      ORDER
 JOVAL PALMER,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from Defendant filed on September 14, 2021. [ECF No.

94]. Counsel for Defendant is directed to meet with Defendant and report to this Court on or before

September 30, 2021 whether Defendant seeks the Court to construe the letter as a Motion to

Reduce his Sentence pursuant to 18 U.S.C. § 3582(c)(1)(A).




SO ORDERED.                                          _________________________________
Date: September 16, 2021                             MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge




                                                1
